Citation Nr: 0316321	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for diabetes.  


REPRESENTATION

Appellant represented by:	J. Mark, Attorney at Law


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from January 1960 to September 
1963.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 RO rating decision 
which denied service connection for diabetes.  

In a November 8, 2000 decision, the Board denied service 
connection for diabetes.  The veteran then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2001, the VA Secretary filed a motion with the 
Court, requesting that the Board decision be vacated and the 
case remanded for consideration of the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000).  By a May 2001 order, the Court granted the motion, 
and the case was subsequently returned to the Board.  

In a June 12, 2002 decision, the Board again denied service 
connection for diabetes.  The veteran then appealed to the 
Court.  In a January 2003 joint motion, the parties (the 
veteran and the VA Secretary) requested that the Board 
decision be vacated and the case remanded.  A January 2003 
Court order granted the joint motion.  


REMAND

The veteran's service medical records do not refer to 
diabetes.  A December 1959 enlistment examination was normal 
in all pertinent respects; the veteran had 20/200 vision, 
correctable to 20/20, bilaterally.  In January 1961, the 
veteran went to an optometrist for new glasses.  It was noted 
that he had a small drusen in the left eye and he was given a 
new prescription for glasses.  He went again to the eye 
clinic in May 1962 with a complaint that his vision became 
"blurred and smoky" for about 2-3 minutes a short while 
earlier.  He reported that such symptoms were similar to 
those experienced occasionally when he suddenly stood up.  
Examination was unsatisfactory but no gross abnormality was 
noted.  The veteran was seen 2 days later when it was 
reported that that his eyes itched and that he had 
rhinorrhea.  The impression was hay fever.  In August 1962, 
the veteran was seen for a complaint of loss of vision for 
approximately 3-5 minutes an hour and a half earlier.  It was 
noted that this was the 2nd occurrence.  His vision was 
refracted to 20/20.  The July 1963 separation examination 
included notations that the veteran's eyes and endocrine 
system were normal.  The urinalysis was negative for sugar; 
other laboratory studies were normal; and his vision was 
correctable to 20/20.  

The first contemporaneous record of diabetes is a July 1983 
record from Greater Southeast Community Hospital.  A December 
1983 record from such facility noted a glucose level of 198.  
A November 1987 medical record from Guthrie Medical P.C., 
noted that the veteran had a complaint of double vision.  It 
was also reported that he had diabetes mellitus for 5 years.  
The diagnoses were diabetes mellitus, diabetic neuropathy, 
and questionable cataracts.  A June 1992 VA treatment entry 
noted that the veteran had a history of diabetes for 12 
years. 

 In an August 1998 letter to the RO, the veteran reported 
that he started having severe health problems in 1979 and 
went to a hospital emergency room and found out his blood 
sugar was 800 and was placed on insulin.  He stated that he 
thought in hindsight that he had diabetes as a teenager, but 
he never had a blood test to determine when the condition 
began.  

Subsequent to the last Court remand in this case, the 
veteran's attorney submitted an April 2003 statement from 
Ferrol J. Lee, M.D..  This doctor said that he had reviewed 
the veteran's VA file and that he also had conversations with 
the veteran.  Dr. Lee noted that the veteran was diagnosed 
with diabetes at age 40 and that he reported that in his 
early 20's he had symptoms of fatigue, blurry vision, 
dizziness, and fainting spells.  It was noted that given such 
symptoms, the veteran wondered if it was possible that he 
could have had diabetes at that time.  Dr. Lee stated that 
such symptoms were certainly consistent with the diagnosis of 
diabetes, and could more than likely have been a 
manifestation of that problem.  The Board observes that 
although Dr. Lee noted that he had reviewed the veteran's 
claims file, he did not discuss the service medical records 
or any post-service treatment records.  

In view of the January 2003 joint motion and Court order, and 
given the recently submitted April 2003 medical statement by 
Dr. Lee, it is the Board's judgment that there is a further 
duty to assist the veteran in developing evidence pertinent 
to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This 
includes obtaining any additional post-service medical 
records and providing a VA examination with opinion on the 
nature and etiology of his diabetes.  

Accordingly, this case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
since his release from active duty for 
diabetes.  The RO should then obtain 
copies of the related medical records 
which are not already on file.  

2.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his diabetes.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should indicate that such has been 
accomplished.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with full rationale, as to the 
approximate date of onset and etiology of 
the veteran's diabetes, including any 
relationship with his period of service.  
The examiner should specifically address 
the statement submitted by Dr. Lee.  

3.  Thereafter, the RO should assure that 
there has been compliance with the notice 
and duty to assist provisions of the VCAA.  
The RO should then review the claim for 
service connection for diabetes.  If the 
claim is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


